
	
		II
		109th CONGRESS
		2d Session
		S. 3609
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mrs. Lincoln (for
			 herself, Mr. Thomas,
			 Mr. Bunning, and
			 Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the treatment of certain physician pathology services under the
		  Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Physician Pathology Services Continuity Act of 2006.
		2.Permanent
			 treatment of certain physician pathology services under MedicareSection 1848(i) (42 U.S.C. 1395w–4(i)) is
			 amended by adding at the end the following new paragraph:
			
				(4)Treatment of
				certain physician pathology services
					(A)In
				generalWith respect to services furnished on or after January 1,
				2007, if an independent laboratory furnishes the technical component of a
				physician pathology service to a fee-for-service medicare beneficiary who is an
				inpatient or outpatient of a covered hospital, the Secretary shall treat such
				component as a service for which payment shall be made to the laboratory under
				this section and not as an inpatient hospital service for which payment is made
				to the hospital under section 1886(d) or as a hospital outpatient service for
				which payment is made to the hospital under section 1833(t).
					(B)DefinitionsIn
				this paragraph:
						(i)Covered
				hospital
							(I)In
				generalThe term covered hospital means, with
				respect to an inpatient or outpatient, a hospital that had an arrangement with
				an independent laboratory that was in effect as of July 22, 1999, under which a
				laboratory furnished the technical component of physician pathology services to
				fee-for-service medicare beneficiaries who were hospital inpatients or
				outpatients, respectively, and submitted claims for payment for such component
				to a carrier with a contract under section 1842 and not to the hospital.
							(II)Change in
				ownership does not affect determinationA change in ownership
				with respect to a hospital on or after the date referred to in subclause (I)
				shall not affect the determination of whether such hospital is a covered
				hospital for purposes of such subclause.
							(ii)Fee-for-service
				medicare beneficiaryThe term fee-for-service medicare
				beneficiary means an individual who is entitled to (or enrolled for)
				benefits under part A, or enrolled under this part, or both, but who is not
				enrolled in any of the following:
							(I)A Medicare
				Advantage plan under part C.
							(II)A plan offered
				by an eligible organization under section 1876.
							(III)A program of
				all-inclusive care for the elderly (PACE) under section 1894.
							(IV)A social health
				maintenance organization (SHMO) demonstration project established under section
				4018(b) of the Omnibus Budget Reconciliation Act of 1987 (Public Law
				100–203).
							(C)ReferenceFor
				the provision related to the treatment of certain services furnished prior to
				January 1, 2007, see section 542 of the Medicare, Medicaid, and SCHIP Benefits
				Improvement and Protection Act of 2000, as amended by section 732 of the
				Medicare Prescription Drug, Improvement, and Modernization Act of
				2003.
					.
		
